 

Exhibit 10.m.

 

LOGO [g61719jp_morgan.jpg]

 

PROMISSORY NOTE

 

     New York, New York

$20,000,000

   November 16, 2004

 

FOR VALUE RECEIVED, CDI CORP. (the “Borrower”), HEREBY PROMISES TO PAY to the
order of JPMORGAN CHASE BANK (the “Bank”), at its offices located at 277 Park
Avenue, New York, New York 10172, or at such other place as the Bank or any
holder hereof may from time to time designate, the principal sum of TWENTY
MILLION DOLLARS ($20,000,000), or such lesser amount as may be advanced by the
Bank and be outstanding from time to time, in lawful money of the United States,
in immediately available funds on November 15, 2005 (the “Maturity Date”) (or
earlier as hereinafter referred to), and to pay interest in like money at such
office or place from the date hereof on the unpaid principal balance of each
Loan (as hereinafter defined) made hereunder at a rate equal to the Applicable
Interest Rate (as hereinafter defined and computed on the basis of the actual
number of days elapsed on the basis of a 360-day year) for such Loan, which
shall be payable on the Interest Payment Date relating to such Loan (as
hereinafter defined) until such Loan shall be due and payable (whether at
maturity, by acceleration or otherwise) and thereafter, on demand. Interest on
any past due amount, whether at the due date thereof or by acceleration or upon
default, shall be payable at a rate four percent (4%) per annum above the
Applicable Rate in effect from time to time which rate shall be computed for
actual number of days elapsed on the basis of a 360-day year and shall be
adjusted as of the date of each such change, but in no event higher than the
maximum permitted under applicable law.

 

Interest/Grid Schedule

 

The Bank is authorized to enter on the Grid Schedule attached hereto (i) the
amount of each Loan made from time to time hereunder, (ii) the date on which
each Loan is made, (iii) the applicable Interest Period for each Loan which in
no event shall be later than the Maturity Date, (iv) the interest rate agreed
between the Borrower and the Bank as the interest rate to be paid to the Bank on
each Loan (each such rate, an “Applicable Interest Rate”), which rate, at the
Borrower’s option in accordance herewith, shall be at (a) the Prime Rate (the
“Prime Rate Loan(s)”) or (b) the Adjusted LIBO Rate (as hereafter defined) plus
0.60% (the “LIBOR Loan”; each Prime Rate Loan or LIBOR Loan shall be a “Type” of
Loan), (v) the amount of each payment made hereunder, and (vi) the outstanding
principal balance of the Loans hereunder from time to time.



--------------------------------------------------------------------------------

The date, amount, rate of interest and maturity date of each Loan and payment(s)
(if any) of principal, the Loan(s) to which such payment(s) will be applied
(which shall be at the discretion of the Bank) and the outstanding principal
balance of Loans shall be recorded by the Bank on its books and records (which
may be electronic in nature) and at any time and from time to time may be, and
shall be prior to any transfer and delivery of this Note, entered by the Bank on
the schedule attached or any continuation of the schedule attached hereto by the
Bank (at the discretion of the Bank, any such entries may aggregate Loans (and
payments thereon) with the same interest rate and tenor and, if made on a given
date, may show only the Loans outstanding on such date). Any such entries shall
be conclusive in the absence of manifest error. The failure by the Bank to make
any or all such entries shall not relieve the Borrower from its obligation to
pay any and all amounts due hereunder.

 

Prepayment

 

The Borrower shall not have the right to prepay any Loan, other than Loans based
on the Prime Rate, prior to the last day of the applicable Interest Period of
such Loan. In the event the Borrower does prepay a Loan prior to the last day of
the applicable Interest Period, the Borrower shall reimburse the Bank on demand
for any loss incurred or to be incurred by it in the reemployment of the funds
released by any prepayment.

 

Loans by the Bank

 

The loan hereunder may be made in any combination of loans (each a “Loan” and
collectively the “Loans”) as may be requested by the Borrower hereunder, which
Loans shall in no event exceed $20,000,000 in aggregate principal amount
outstanding at any time. Any LIBOR Loan shall be in a minimum principal amount
of $500,000 and in increments of $100,000. Each such request for a Loan shall be
made by any officer of the Borrower or any person designated in writing by any
such officer, all of which are hereby designated and authorized by the Borrower
to request Loans and agree to the terms thereof (including without limitation
the Applicable Interest Rate and Interest Period with respect thereto). The
Borrower shall give the Bank notice at least three (3) Business Days prior to
the date thereof and the end of each Interest Period (as hereafter defined)
specifying whether the Loan shall bear interest at the Prime Rate or the
Adjusted LIBO Rate and the Interest Period applicable thereto. In the event the
Borrower shall fail to provide such notice, the Loan shall be deemed to bear
interest at the applicable Prime Rate and shall have an Interest Period of one
month. The principal amount of each Loan shall be prepaid on the earlier to
occur of the last day of the Interest Period applicable thereto, or the date
upon which the entire unpaid balance hereof shall otherwise become due and
payable.

 

The Borrower shall have the right at any time upon the prior irrevocable written
notice to the Bank required above to continue at the end of the then prevailing
Interest Period any Prime Rate Loan or LIBOR Loan or portion thereof into a
subsequent Interest Period and at the end of the then prevailing Interest Period
to convert any Loan or portion thereof into a Prime Rate Loan or LIBOR Loan,
subject to the selection of Interest Periods in accordance with the definition
thereof and to the following conditions:

 

  (a) no LIBOR Loan may be continued as such and no Prime Rate Loan may be
converted to a LIBOR Loan if an Event of Default hereunder or, any event which
upon notice or lapse of time or both would constitute an Event of Default
thereunder, shall have occurred and be continuing at the time of such
continuation or conversion;

 

2



--------------------------------------------------------------------------------

  (b) in the case of a continuation of or conversion of less than all of a Loan,
the principal amount of each LIBOR Loan continued or into which another Type of
Loan has been converted shall not be less than $500,000 and shall be in an
integral multiple of $100,000 and the principal amount of each Prime Rate Loan
continued or into which another Type of Loan has been converted shall not be
less than $100,000 and shall be in an integral multiple of $100,000;

 

  (c) each conversion shall be effected by the Bank by applying the proceeds of
the new Prime Rate Loan or LIBOR Loan to the Loan (or portion thereof) being
converted, and accrued interest on the Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

  (d) if the last day of an Interest Period with respect to a Loan that is to be
converted to a LIBOR Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from the last
such day of an Interest Period to such succeeding Business Day such Loan shall
bear interest as if it were a Prime Rate Loan;

 

  (e) a LIBOR Loan may be converted to another Type of Loan only on the last day
of its Interest Period; and

 

  (f) any portion of a LIBOR Loan that cannot be converted or continued as a
LIBOR Loan by reason of prepayment penalties thereon automatically shall be
converted at the end of the prevailing Interest Period to a Prime Rate Loan.

 

Increased Cost

 

If at any time after the date hereof, the Board of Governors of the Federal
Reserve System or any political subdivision of the United States of America or
any other government, governmental agency or central bank shall impose or modify
any reserve or capital requirement on or in respect of loans made by or deposits
with the Bank or shall impose on the Bank or the eurocurrency market any other
conditions affecting LIBOR Loans, and the result of the foregoing is to increase
the cost to (or, in the case of Regulation D, to impose a cost on) the Bank of
making or maintaining any LIBOR Loans or to reduce the amount of any sum
receivable by the Bank in respect thereof, by an amount deemed by the Bank to be
material, then, within 30 days after notice and demand by the Bank, the Borrower
shall pay to the Bank such additional amounts as will compensate the Bank for
such increased cost or reduction; provided, that the Borrower shall not be
obligated to compensate the Bank for any increased cost resulting from the

 

3



--------------------------------------------------------------------------------

application of Regulation D as required by the definition of Adjusted LIBO Rate.
Any such obligation by the Borrower to the Bank shall not be due and owing until
the Bank has delivered written notice to the Borrower. Failure by the Bank to
provide such notice shall not be deemed a waiver of any of its rights hereunder.
A certificate of the Bank claiming compensation hereunder and setting forth the
additional amounts to be paid to it hereunder and the method by which such
amounts were calculated shall be conclusive in the absence of manifest error.

 

Capital Adequacy

 

If the Bank shall have determined that the applicability of any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other law, rule
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank (or any
lending office of the Bank) or the Bank’s holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Bank’s capital or on the capital of
the Bank’s holding company, if any, as a consequence of its obligations
hereunder to a level below that which the Bank or the Bank’s holding company
could have achieved but for such adoption, change or compliance (taking into
consideration the Bank’s policies and the policies of such Bank’s holding
company with respect to capital adequacy) by an amount deemed by the Bank to be
material, then from time to time the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank or the Bank’s holding
company for any such reduction suffered.

 

Indemnity

 

The Borrower shall indemnify the Bank against (i) any loss or expense which the
Bank may sustain or incur as a consequence of the occurrence of any Event of
Default and (ii) any loss or expense sustained or incurred pursuant to this Note
in connection with obtaining, liquidating or employing deposits from third
parties as a consequence of the conversion of any Loan from one interest rate to
another or the payment of any principal of any LIBOR Loan by the Borrower (in
either case, pursuant to a default, change in legality or otherwise) on any day
other than the last day of an Interest Period, or the failure by the Borrower to
borrow or prepay, convert or continue any LIBOR Loan or part thereof once notice
has been given by the Borrower. The Bank shall provide to the Borrower a
statement, supported where applicable by documentary evidence, explaining the
amount of any such loss or expense, which statement shall be conclusive absent
manifest error.

 

Change In Legality

 

(a) Notwithstanding anything to the contrary contained elsewhere in this Note,
if any change after the date hereof in any law or regulation or in the
interpretation thereof by any

 

4



--------------------------------------------------------------------------------

governmental authority charged with the administration thereof shall make it
unlawful (based on the opinion of any counsel, whether in-house, special or
general, for the Bank) for the Bank to make or maintain any LIBOR Loan or to
give effect to its obligations as contemplated hereby with respect to any LIBOR
Loan, then, by written notice to the Borrower by the Bank, the Bank may require
that all outstanding LIBOR Loans made hereunder be converted to Prime Loans,
whereupon all such LIBOR Loans shall be automatically converted to Prime Loans
as of the effective date of such notice as provided in paragraph (b) below.

 

(b) For purposes of this Section, a notice to the Borrower by the Bank pursuant
to paragraph (a) above shall be effective, if lawful and if any LIBOR Loans
shall then be outstanding, on the last day of the then current Interest Period;
otherwise, such notice shall be effective on the date of receipt by the
Borrower.

 

Events of Default

 

If the Borrower shall default in the punctual payment of any sum payable with
respect to, or in the observance or performance of any of the terms and
conditions of, this Note, or any other agreement with or in favor of the Bank,
or if a default or event of default that is accelerated shall occur for any
reason under any such agreement, or in the event of default in any other
indebtedness of the Borrower, or if the Bank shall, in its sole discretion,
consider any of the obligations of the Borrower hereunder insecure, or if any
warranty, representation or statement of fact made in writing to the Bank at any
time by an officer, agent or employee of the Borrower is false or misleading in
any material respect when made, or if the Borrower shall be dissolved or shall
fail to maintain its existence in good standing, or if the usual business of the
Borrower shall be suspended or terminated, or if any levy, execution, seizure,
attachment or garnishment shall be issued, made or filed on or against any
material portion of the property of the Borrower, or if the Borrower shall
become insolvent (however defined or evidenced), make an assignment for the
benefit of creditors or make or send a notice of intended bulk transfer, or if a
committee of creditors is appointed for, or any petition or proceeding for any
relief under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute
now or hereafter in affect (whether at law or in equity) is filed or commenced
by or against the Borrower or any material portion of its property, or if any
trustee or receiver is appointed for the Borrower or any such property - then
and in any such event (“Event of Default”), in addition to all rights and
remedies of the Bank under applicable law and otherwise, all such rights and
remedies cumulative, not exclusive and enforceable alternatively, successively
and concurrently, the Bank may, at its option, declare any and all of the
amounts owing under this Note to be due and payable, whereupon the maturity of
the then unpaid balance hereof shall be accelerated and the same, together with
all interest accrued hereon, shall forthwith become due and payable provided,
however, that if a bankruptcy event specified above shall have occurred, all
amounts owing under this Note shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.

 

5



--------------------------------------------------------------------------------

Definitions

 

  A. Adjusted LIBO Rate

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/8 of 1%) equal to the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves.

 

“LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the rate quoted by the principal London branch of the Bank at approximately
11:00 a.m. London time two Business Days prior to the first day of such Interest
Period for the offering to leading banks in the London Interbank market of
dollar deposits in immediately available funds, for a period and in an amount,
comparable to such Interest Period and the principal amount of such LIBOR Loan,
as it appears on Page 3756 of the Dow Jones Market Service.

 

  B. Business Day

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Bank is authorized or required by law or regulation to close, and
which is a day on which transactions in dollar deposits are being carried out in
London, England for LIBOR Loans and New York City for Prime Loans.

 

  C. Interest Payment Date

 

“Interest Payment Date” means (a) as to any LIBOR Loans, on the last day of the
applicable Interest Period relating to such Loan and, if such Interest Period is
greater than three (3) months, at three (3) month intervals after such Loan is
made, (b) as to Prime Rate Loans at the end of each month following such Loan
and (c) as to all Loans, the Maturity Date.

 

  D. Interest Period

 

  (i) For LIBOR Loans, “Interest Period” shall mean the period commencing on the
date of such Loan and ending 1, 2, 3 or 6 months subject to availability (as
selected by the Borrower and recorded on the grid attached hereto) after the
date of such Loan;

 

  (ii) For Prime Loans, “Interest Period” shall mean the period agreed to by the
parties hereto, however, the Interest Period shall not extend past the Maturity
Date;

 

If any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless with respect to LIBOR Loans, such next succeeding Business Day would fall
in the next calendar month, in which case (x) such Interest Period shall end on
the first

 

6



--------------------------------------------------------------------------------

preceding Business Day and (y) any Interest Period for a LIBOR Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Furthermore, no Interest Period may extend beyond the
Maturity Date.

 

  E. Prime Rate

 

“Prime Rate” shall mean the rate of interest as is publicly announced at the
Bank’s principal office from time to time as its Prime Rate.

 

  F. Statutory Reserves

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal) the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including, without
limitation, any marginal, special emergency or supplemental reserves)
established by the Board of Governors of the Federal Reserve System and any
other banking authority to which the Bank is subject with respect to the
Adjusted LIBO Rate, for “Eurocurrency liabilities” as defined in Regulation D.
LIBOR Loans shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to the Bank under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

Set-Off

 

The Borrower hereby gives to the Bank a lien on, security interest in and right
of set-off against all moneys, securities and other property of the Borrower and
the proceeds thereof, now or hereafter delivered to, remaining with or in
transit in any manner to the Bank, its correspondents, affiliates (including
J.P. Morgan Securities Inc.) or its agents from or for the Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession, control or custody of the Bank in any way, and also, any
balance of any deposit accounts and credits of the Borrower with, and any and
all claims of the Borrower against the Bank at any time existing, as collateral
security for the payment of this Note, whether joint, several, absolute,
contingent, secured, unsecured, matured or unmatured (all of which are hereafter
collectively called “Liabilities”), hereby authorizing the Bank at any time or
times, without prior notice (but the Bank will provide notice to the Borrower
promptly after taking such action), to apply such balances, credits or claims,
or any part thereof, to such Liabilities in such amounts as it may select,
whether contingent, unmatured or otherwise and whether any collateral security
therefor is deemed adequate or not. The collateral security described herein
shall be in addition to any collateral security described in any separate
agreement executed by the Borrower in favor of the Bank.

 

7



--------------------------------------------------------------------------------

Miscellaneous

 

The Borrower hereby waives diligence, demand, presentment, protest and notice of
any kind, and assents to extensions of the time of payment, release, surrender
or substitution of security, or forbearance or other indulgence, without notice.

 

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.

 

The Bank reserves the right to assign or sell participations in the Loans or the
Note to any entity (including to any Federal Reserve Bank in accordance with
applicable law) and to provide any assignee or participant or prospective
assignee or participant with information of the Borrower previously received by
the Bank, subject to confidentiality requirements. The Borrower’s consent to
such assignment or participation is hereby deemed granted.

 

In the event the Bank or any holder hereof shall refer this Note to an attorney
for collection, the Borrower agrees to pay, in addition to unpaid principal and
interest, all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney’s fees of internal or
outside counsel, whether or not suit is instituted.

 

In the event of any litigation with respect to this Note, THE BORROWER WAIVES
THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to interpose
counter-claims and cross-claims. The Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of New York and of any Federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note. The execution and delivery of this Note has been
authorized by all necessary and appropriate corporate approvals. The Borrower
hereby authorizes the Bank to complete this Note in any particulars according to
the terms of the loan evidenced hereby. This Note shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contract made and to be performed in such State, and shall be binding upon the
successors and assigns of the Borrower and inure to the benefit of the Bank, its
successors, endorsees and assigns.

 

If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

CDI CORP.

By:

  /s/    JAY G. STUART        

Name:

  Jay G. Stuart

Title:

  Executive Vice President & CFO

 

8



--------------------------------------------------------------------------------

 

Exhibit 10.m.

 

Lee P. Brennan

Vice President

Mid-Corporate Banking

MidAtlantic Region

 

LOGO [g61719jp_morgan.jpg]

 

November 16, 2004

 

Mr. Jay G. Stuart.

Executive Vice President and Chief Financial Officer

CDI Corporation.

1717 Arch Street 35th Floor

Philadelphia, P A 19103

 

Dear Jay:

 

We are pleased to advise you that based upon your annual financial statements
for the fiscal year 2003, JPMorgan Chase Bank (the “Bank”) has approved your
request for a line of credit in the aggregate amount of $20,000,000.00. Our
officers may, at their discretion, make short term loans to CDI Corporation on
such terms as are mutually agreed upon between us from time to time.

 

Borrowings under this line are intended to be used to meet your normal short
term working capital needs and will bear interest at such a rate as shall be
mutually agreed upon by each of us from time to time.

 

As this line is not a commitment, credit availability is, in addition, subject
to your execution and delivery of such documentation as the Bank deems
appropriate (including an executed original of the attached Promissory Note) and
the receipt and continuing satisfaction with current financial information
(including without limitation audited annual and unaudited quarterly financial
statements, promptly prepared and received), which information will be furnished
to the Bank as it may from time to time reasonably request, and continuing
satisfaction with your financial condition, business affairs and prospects. This
line expires on November 15, 2005.

 

We are pleased to be of service and trust you will call upon us to assist in any
of your banking requirements.

 

Very truly yours,

 

/s/    LEE P. BRENNAN   

 

Please acknowledge your understanding of the above and indicate your acceptance
by returning a signed copy of this letter to my attention.

 

Acknowledged and agreed:

 

By   /s/    JAY G. STUART  

 

cc: Phil Kiefer

 

JPMorgan Chase Bank· 277 Park Avenue. Floor 22, New York, NY 10172

 

Telephone: 212 622 3623 • Facsimile: 646 534 0692

 

lee.brennan@jpmorgan.com